Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated March 3, 2021 is acknowledged.
Claims 1-27 are pending.
Claim 21 is currently amended.
Claims 7-9, 13, 15, 22, 24 and 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-6, 10-12, 14, 16-21, 23, 25 and 26 as filed on March 3, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of film-forming polymer is “cellulose acetate” and the species of method is one in which the plasticizer is sprayed into the housing prior to spraying the dry powder film-forming polymer.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 21, the rejection of claim 21 under 35 USC 112(a) is withdrawn, and the previous rejections of claim 21 under 35 USC 103 in further view of Adusumilli are withdrawn.
In view of the abandonment of Application No. 16/823,768, the provisional double patenting rejection thereover is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-6, 10-12, 16-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2007/0128274, published June 7, 2007, of record) in view of King et al. “Oral solid dosage forms,” Remington’s Pharmaceutical Sciences, Chapter 90, pages 1603-1632, 1985, of record.
Zhu is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

	Zhu teach a method for dry coating solid dosage forms comprising (title; abstract; paragraphs [0003], [0034]-[0037], [0053]-[0054], [0064]-[0065] and [0070]; Figure 6; claims):
placing solid dosage forms in a rotatable housing that is pan coater (paragraphs [0057] and [0061]; Figure 3), as required by instant claim 26, 
spraying a (prepared) film forming polymer (dry) powder (particle) composition into the housing during rotation thereof to form a polymer coating on the solid dosage forms, the polymer powder composition being sprayed using an electrostatic spray gun such as a corona charging gun or a tribo charging gun (paragraph [0067]), as required by instant claims 17-19, the powder having a particle size of less than 100 microns (paragraph [0077]), and 
curing the coated solid dosage forms.
As shown in Figure 6, the solid dosages are preferably pre-warmed (paragraph [0064]). Then a suitable amount of plasticizer (alone in a powdered or liquid form, or in a form of solution) is sprayed on the preheated dosage surface by means of an atomizer (paragraph [0064]; also [0038] and [0061] and Figure 3), as required by instant claims 5 and 6 and the elected embodiment.  glass transition temperature) of the film forming polymer to a range from about 30 to about 100 ºC; the preheating temperature is close to Tg of the plasticized polymer (paragraph [0064]), as required by instant claims 2-4.  The coated solid dosage forms are cured at a temperature ranging from about 5 to 40 ºC higher than the glass transition temperature of the polymer coating (5 to 40 ºC higher than about 30 to about 100 ºC, e.g., about 35 to about 140 ºC) and the coating time varies from half to an hour (paragraphs [0065] and [0070]), as required by instant claims 10 and 11.  Curing at an elevated temperature forms a continuous, uniform, smooth and compact coat on the dosage surface (paragraph [0070]).
	The film forming polymer powder composition can optionally include plasticizer (paragraph [0053]), as required by instant claim 16.
	Zhu further teach included in the solid dosage forms are tablets, pellets, pills, beads, spherules and so on (paragraphs [0003], [0057], [0070]-[0071] and [0088]).  These solid dosage forms are often coated for various reasons, such as odor or taste masking, protection from moisture, light and/or air, prevention from destruction by gastric acid or gastric enzymes, enhanced mechanical strength, aesthetics and controlled release including controlling release sites and/or release rate (paragraph [0003]).  The present method may be used to coat all solid dosage forms, such as tablets, pellets, beads, spherules, pills and so on for any purposes, including controlled release, protection, aesthetics and masking (paragraph [0088]).  
Regarding instant claim 12 which recites polymers that form a film for moisture barrier, Zhu do not specifically teach such however Zhu teach the method of polymer coating may serve any purpose and Zhu teach it is known in the art that coatings impart inter alia protection from moisture.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
	Zhu do not teach soft pharmaceutical capsules as required by claim 1.
	Zhu do not teach the capsules are made of gelatin or/and HPMC as required by claim 20.
	Zhu do not teach the capsules comprise at least one semi-solid or liquid API as required by claim 21.
	These deficiencies are made up for in the teachings of King.	
King teach oral solid dosage forms to include tablets and capsules (pages 1603, lhc, 1st line of 1st paragraph).  Capsules are solid dosage forms in which the drug substance is enclosed in either a hard or soft, soluble container or shell of a suitable form of gelatin (page 1625, 1st line of 1st paragraph under heading “Capsules”), as required by instant claim 20.  Capsules are easily administered, often preferred by patients and are easily filled; consumers prefer elastic (soft) capsules over tablets and over hard capsules (page 1625, 2nd paragraph under heading “Capsules”).   Soft elastic capsules may contain liquids, paste or powder (page 1629, 1st paragraph under heading “Soft Elastic Capsules”).  Soft elastic capsules contain a liquid medication (page 1629, 2nd paragraph under heading “Soft Elastic Capsules”), as required by instant claim 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute capsules inclusive of soft shell gelatin capsules as taught by King for the species of solid dosage form of Zhu because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because soft shell gelatin capsules are art-
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the the dry coated solid dosage form of Zhu in view of King that is a soft shell gelatin capsule to comprise a medication in liquid form as taught by King because soft capsules contain drug substances in liquid form.

Claims 1-6, 10-12, 14, 16-21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2007/0128274, published June 7, 2007, of record) in view of King et al. “Oral solid dosage forms,” Remington’s Pharmaceutical Sciences, Chapter 90, pages 1603-1632, 1985, of record; and Chen et al. (US 2010/0112052, published May 6, 2010, of record).
Zhu is applied herewith on the elected embodiment.

	The teachings of Zhu have been described supra.
Zhu do not teach soft pharmaceutical capsules as required by claim 1.
Zhu do not teach the polymer coating comprises water insoluble polymers that achieve sustained or controlled drug release as required by claim 14.
	Zhu do not teach the capsules are made of gelatin or/and HPMC as required by claim 20.
	Zhu do not teach the capsules comprise at least one semi-solid or liquid API as required by claim 21.
	Zhu do not teach the film forming polymer is a water insoluble polymer that is cellulose acetate as required by claim 23 and the elected embodiment.

	These deficiencies are made up for in the teachings of King and Chen.
	The teachings of King have been described supra.
	Chen teach manufacturing an osmotic tablet comprising the step of applying an osmotic coating to the outer surface of the tablet to form a coated tablet, wherein the osmotic coating includes at least one opening exposing the tablet core; osmotic tablets have been traditionally used to deliver active agents in a sustained release manner (title; abstract; paragraphs [0002], [0011] and [0032]; claims 1 and 8-10).  The osmotic coating comprises the water insoluble polymer cellulose acetate (paragraph [0033]; Example 2).  The osmotic coating may further comprise a plasticizer (paragraph [0038]).  The openings in the osmotic coating may be made with a laser or through mechanical means in order to modify the release of the active (paragraphs [0041]-[0042]; Examples 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute capsules inclusive of soft shell gelatin capsules as taught by King for the species of solid dosage form of Zhu because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because soft shell gelatin capsules are art-recognized solid dosage forms embraced by Zhu.  One would be motivated to make the substitution because King teach consumers prefer capsules over tablets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water insoluble polymers inclusive of cellulose acetate 
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry coated solid dosage form of Zhu in view of King that is a soft shell gelatin capsule to comprise a medication in liquid form as taught by King because soft capsules contain drug substances in liquid form.
	Regarding claim 25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form openings in the cellulose acetate osmotic coating of the soft shell capsule dosage form of Zhu in view of King and Chen because Chen teach osmotic coatings should comprise openings made with either a laser or through mechanical means in order to modify the release of the active.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant again repeats the argument of record that Zhu, an inventor of the primary reference and an Applicant of the instant application, did not believe power coating of capsules would work because capsules are soft.   Applicant concludes the rationale articulated by the 
	This remains unpersuasive for all of the reasons of record and for at least the following reasons.
Applicant has failed to identify a process step disclosed by Zhu / US 2007/0128274 that would not work for capsules.  The process of Zhu requires nothing more than positioning the dosage form, performing a spraying cycle, and curing (e.g., claim 1).  There is no evidence of record demonstrating these process steps could not be performed / would fail when the dosage form is a capsule.  And to the contrary, there is substantial evidence of record demonstrating successful dry powder coating of capsules.  See at least Hogan (US 6,406,738, of record) or/and Cerea et al. “Dry coating of soft gelatin capsules with HPMCAS,” 2008, of record, which disclose electrostatic powder coating of capsules and powder coating of soft capsules, respectively.  Because the instantly claimed process, at broadest, is nothing more than the process disclosed by Zhu, the instantly claimed process is prima facie obvious over Zhu.
Applicant’s statements regarding the surface of a capsule are not found persuasive because instant specification is silent to and does not distinguish between “hard” and “soft” capsule surfaces.  Furthermore, it is not seen how the surface of a capsule affects the process as claimed.   
as claimed need not be performed at any particular temperature.  Nonetheless, Zhu at paragraph [0012] disclose low Tg polymers as “essential to protect active ingredients in the dosages from being damaged at a high temperature” and Zhu emphasize in paragraph [0038] a function of plasticizers in the coating process is to reduce the Tg of the coating polymer to about 30 to 100 ºC.  30 ºC is 86 ºF which is about ambient temperature on a hot summer day.
Applicant’s statement that it is surprising that a coating can control the release of a drug is not found persuasive because Zhu at paragraph [0003] disclose one of the many functions of coatings is to provide controlled release.  And the instant claims do not recite limitations drawn to capsules comprising powders or pellets.
Therefore, the instant claims are prima facie obvious over Zhu in view of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-12, 14, 16-21, 23, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,862,848 in view of King et al. “Oral solid dosage forms,” Remington’s Pharmaceutical Sciences, Chapter 90, pages 1603-1632, 1985, of record; and Chen et al. (US 2010/0112052, published May 6, 2010, of record). 
	The instant claims are drawn to a method of coating a soft pharmaceutical capsule with a dry polymer powder comprising particles within the range from about 1 nm to about 500 microns, the method comprising the steps of placing capsules into a coater, preheating, spraying with the dry polymer powder, rotating the coater and curing.  Preheating may be to temperature close to the polymer Tg of 20 to 200 ºC.  A plasticizer may be electrostatically sprayed via a 
	The conflicting claims are drawn to a method of coating a solid dosage form with a dry polymer powder comprising particles having a size of less than about 100 microns, the method comprising the steps of placing the solid dosages into a coater, prewarming, spraying with the dry polymer powder, rotating the coater and curing.  Preheating may be to temperature close to the polymer.  A plasticizer may be electrostatically sprayed before spraying the dry polymer powder in order to reduce the Tg of the polymer to about 30 to 100 ºC.  Curing may be at a temperature about 5 to 40 ºC higher than the Tg of the polymer.
	The instant claims are therefore a species falling within the genus of the conflicting, patented claims.  The difference between the claims is the species of solid dosage form, the species of polymer, and the drilling step to produce orifices.  However, these differences are obvious in view of the teachings of King and Chen as described supra.  It would have been obvious to one of ordinary skill in the art that capsules inclusive of soft gelatin capsules as taught by King are a species of solid dosage form falling within the genus of solid dosage forms embraced by the conflicting claims, and it would have been obvious that soft gelatin capsules may encapsulate active pharmaceuticals in the form of liquids taught by King.  It would have been obvious to one of ordinary skill in the art that polymers suitable for coating solid dosage forms include water insoluble polymers inclusive of cellulose acetate as taught by Chen and it would have been obvious to drill holes in such a cellulose acetate coating as taught by Chen in 

Response to Arguments:  Double Patenting
Applicant repeats the argument of record that the double patenting rejection should be withdrawn in view of the differences between the claims which are not remedied by the prior art.  
	This remains unpersuasive because capsules are an art-recognized species of solid dosage form embraced by the patented claims as evidenced at least by King.  Therefore, the double patenting rejection is properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633